989 So.2d 725 (2008)
William WALLACE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2629.
District Court of Appeal of Florida, First District.
August 29, 2008.
William Wallace, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
We construe the petition for writ of mandamus herein as seeking an order compelling the clerk of the circuit court to either provide petitioner with a requested transcript or refund the payment petitioner tendered for that transcript. We deny the petition. The clerk's correspondence provided by petitioner reflects that the transcript at issue was never prepared and filed with the clerk, and that being the case, the clerk is under no ministerial duty to provide petitioner a copy. To the extent petitioner seeks a refund of his payment, the correspondence reflects a willingness on the part of the clerk to furnish that refund, and if that has not yet been accomplished, petitioner fails to show that he has attempted to resolve the matter with the clerk before seeking judicial intervention.
Finally, if petitioner believes the clerk is mistaken in its representation that the file does not contain a copy of the transcript he seeks, or he has unsuccessfully exhausted efforts to obtain a refund from the clerk, complaints of this nature should first be presented to the trial court. See Leichty v. Clerk of Circuit Court, Lake County, 948 So.2d 47 (Fla. 5th DCA 2007).
PETITION FOR WRIT OF MANDAMUS DENIED.
BARFIELD, WOLF, and PADOVANO, JJ., concur.